Case: 1:19-cr-00081-MWM Doc #: 109 Filed: 03/05/21 Page: 1 of 6 PAGEID #: 958

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
UNITED STATES OF AMERICA, : Case No. 1:19-cr-81 (3)
Plaintiff, : Judge Matthew W. McFarland
v.

DEVONNA MILLER-WEST (3),

Defendant.

 

ORDER DENYING DEFENDANT DEVONNA MILLER-WEST’S
MOTION TO SEVER (DOC. 71)

 

This case is before the Court on Defendant Devonna Miller-West’s Motion to Sever
(Doc. 71), and the Government's response in opposition (Doc. 81). For the following
reasons, the Motion is DENIED.

FACTS

In the Indictment, the Government alleges that Defendant Miami-Luken, Inc., a
pharmaceuticals distributor, and two of its executives conspired with pharmacists to
distribute narcotics outside the scope of professional practice and not for a legitimate
purpose. The alleged conspiracy occurred between January 1, 2008 and December 7, 2015
and involved millions of dosage units of oxycodone and hydrocodone.

Ms. Miller-West is one of two pharmacists named in the Indictment. In her Motion
to Sever, she asks the Court to sever her trial in this case from that of her co-Defendants
pursuant to Rules 8(b) and 14 of the Federal Rules of Criminal Procedure.

LEGAL STANDARD

Federal Rule of Criminal Procedure 8(b) permits courts to jointly try defendants
Case: 1:19-cr-00081-MWM Doc #: 109 Filed: 03/05/21 Page: 2 of 6 PAGEID #: 959

“alleged to have participated in the same act or transaction, or in the same series of acts
or transactions, constituting an offense or offenses.” This rule “promote[s] economy and
efficiency and ... avoid[s] a multiplicity of trials.” Zafiro v. United States, 506 U.S. 534, 540
(1993) (quoting Bruton v. United States, 391 U.S. 123, 131 n. 6 (1968)). The court may sever
defendants’ trials from each other, however, if a joint trial would prejudice a defendant
(or the government). Fed. R. Crim. P. 14(a). Severance should be granted only when
“there is a serious risk that a joint trial would compromise a specific trial right of one of
the defendants, or prevent the jury from making a reliable judgment about guilt or
innocence.” Zafiro, 506 U.S. at 539. “[D]efendants are not entitled to severance merely
because they may have a better chance of acquittal in separate trials.” Id. at 540.
ANALYSIS

Ms. Miller-West argues that the charge against her should be severed because
there is a serious risk that a joint trial would compromise her rights to a speedy trial, to
call witnesses in her favor, and to a fair trial. The Court addresses each of these
arguments in turn below.

A. A Joint Trial Will Not Impinge Ms. Miller-West’s Right to a Speedy Trial.

The Sixth Amendment guarantees criminal defendants the right to a “speedy and
public trial.” U.S. Const. amend. VI. In addition, the Speedy Trial Act mandates “that a
defendant be brought to trial within seventy days from the date of arrest, the filing of the
indictment or information, or the first appearance before the court, whichever is later.”
18 U.S.C. § 3161(c). Certain pretrial delays, however, are automatically excluded from
the calculation of time under the Speedy Trial Act. In a case involving multiple
defendants, such as this conspiracy case, the time excluded as to one defendant is
excluded as to all co-defendants for purposes of the Speedy Trial Act. United States v.
Snelling, 961 F.2d 93, 95 (6th Cir. 1991).

This case, which was filed in July 2019, has been continued several times due to
the complexity of the discovery, the legal issues raised, and the numerous pre-trial

2
Case: 1:19-cr-00081-MWM Doc #: 109 Filed: 03/05/21 Page: 3 of 6 PAGEID #: 960

motions brought by the parties —some of which were brought by Ms. Miller-West. She
argues that the delay created by these continuances, however, is particularly prejudicial
to her. She is the sole income-earner of her family, which includes a disabled husband
and minor child. She also plays a major role in taking care of her parents and two
grandchildren. Due to the impact this litigation has had on her ability to obtain
professional liability insurance, however, she sold her pharmacy and can no longer work
as a pharmacist, despite the fact that she retains her license.

While the Court is sympathetic to the hardship to Ms. Miller-West and her family,
this is a conspiracy case. As the Government noted, it is blackletter law that the time
excluded from the Speedy Trial Act as to any defendant applies to all defendants. See
Snelling, 961 F.2d at 95. Before this case was transferred to the undersigned, Judge Susan
J. Dlott designated it complex under 18 U.S.C. § 3161(h)(7)(B)(ii), which is a finding the
case is so unusual or complex that it is is “unreasonable to expect adequate preparation
for pretrial proceedings or for the trial itself within the time limits” established by the
Speedy Trial Act. Subsequent to that designation, Defendants filed a total of eight pretrial
motions, some of which raise novel issues for the Court’s consideration. The extended
trial calendar is the natural consequence of the competent litigation of this complex case,
not a violation of Ms. Miller-West's speedy trial rights.

Ms. Miller-West cites United States v. Anello, 765 F.2d 253 (1st Cir. 1985) for the
proposition that there is “a possible unfairness to any one codefendant who [does not]
wish to participate in the pretrial motions of the others.” Anello, 765 F.2d at 258. In that
case, a total of 568 days elapsed between when the speedy trial clock began to run and
the commencement of trial. No violation of the defendants’ speedy trial rights occurred,
however, because a sufficient number of those days were excludable under the Act--
including 155 days the district court needed to decide pretrial motions. While the First
Circuit acknowledged that it might be unfair to a defendant who does not join in his
codefendants’ pretrial motions, it was not a violation of the Speedy Trial Act. It was

3
Case: 1:19-cr-00081-MWM Doc #: 109 Filed: 03/05/21 Page: 4 of 6 PAGEID #: 961

simply the result of applying the Speedy Trial Act in a highly complex, multi-defendant
drug conspiracy case. Thus, Anello does not stand for proposition that Ms. Miller-West

is suffering any unfairness in violation of her right to a speedy trial.

B. Ms. Miller-West’s Right to Call Witnesses in Her Favor Will Not Be
Compromised by a Joint Trial.

Ms. Miller-West argues that her Sixth Amendment right to call witnesses in her
favor will be compromised if her case is not severed for trial. She first argues, or at least
suggests, that a joint trial will make it more difficult for her to call her codefendants as
witnesses — specifically Miami-Luken, its attorney, and its executives Anthony Rattini
and James Barclay. As the Government notes in its response, the Sixth Circuit established
a “stringent test” to determine whether a severance is warranted so that a defendant may
obtain exculpatory testimony froma co-defendant. United States v. Causey, 834 F.2d 1277,
1287 (6th Cir. 1987). Namely, the defendant moving for severance must show “(1) a bona
fide need for the testimony, (2) the substance of the testimony, (3) its exculpatory nature
and effect, and (4) that the codefendant will in fact testify if the cases are severed.” Id.
(internal quotes omitted) (quoting United States v. Butler, 611 F.2d 1066, 1071 (5th Cir.
1980)). Ms. Miller-West has not attempted to meet this standard. This therefore
argument fails.

Ms. Miller-West also argues the delay in proceeding to trial creates a risk that
certain witnesses whom she intends to call might become unavailable. She explains that
the Government intends to show that a number of specific prescriptions filled at her
pharmacy were issued for an unlawful purpose and outside the scope of professional
practice. To rebut this showing, Ms. Miller-West plans to call witnesses who will testify
to debilitating medical conditions that required them to rely on opioids for an extended
period. Many of these witnesses are older and in poor health. Consequently, Ms. Miller-
West believes there is a serious risk they may suffer a deterioration of their memory or

even death if this matter does not proceed to trial soon. This risk is heightened, she

a
Case: 1:19-cr-00081-MWM Doc #: 109 Filed: 03/05/21 Page: 5 of 6 PAGEID #: 962

argues, due to the threat posed by the COVID-19 pandemic.

Although far from eliminated, the threat to public health posed by COVID-19 has
diminished since this motion was briefed and argued. Federal and state governments
have begun vaccinating at-risk populations and plan to increase the number of
vaccinations provided in the coming months. The Government also notes that it has tried
multiple defendant cases before which required dozens of witnesses to travel great
distances—in excess of 100 miles—for trial. In those circumstances, the witnesses are
eligible for meals and overnight housing at a local hotel. The burden to witnesses,
although an important consideration, is not so great to be concerned about their health if
this case were to go to trial. In addition, if Ms. Miller-West is genuinely concerned that a
particular witness or witnesses will not be available for trial, she can move to depose the
witness to preserve their testimony under Federal Rule of Criminal Procedure 15(a). The
Government has indicated that it is amenable to conducting video depositions for just
this purpose.

In sum, Ms. Miller-West has not shown that her right to call witnesses will be
compromised by a joint trial in this case.

C. A Joint Trial Does Not Endanger Ms. Miller-West’s Right to Fair Trial.

Ms. Miller-West’s final argument is that a joint trial would be unfair for two
reasons. First, she argues that, as currently postured, the defendants are likely to present
antagonistic defenses to each other’s mutual prejudice. Second, she claims the jury will
be incapable of distinguishing the evidence and applying the law to each defendant
separately in a joint trial. Neither of these arguments warrants the severance of Ms.
Miller-West’s case from that of her alleged co-conspirators.

The risk of antagonistic defenses is not unique to this case but a possibility in any
conspiracy case. “As a general rule, especially in conspiracy cases, parties who are jointly
indicted should be tried together.” United States v. Dempsey, 733 F.2d 392, 398 (6th Cir.
1984). A different policy would pose problems for the criminal justice system, because

5
Case: 1:19-cr-00081-MWM Doc #: 109 Filed: 03/05/21 Page: 6 of 6 PAGEID #: 963

“[s]eparate trials produce additional labor for judges and juries, which results from the
unnecessary repetition of evidence and trial procedures.” See United States v. Caver, 470
F.3d 220, 238 (6th Cir. 2006). By separate order, the Court denied Ms. Miller-West’s
motion to dismiss the Indictment for improper joinder. And, in the instant motion, she
does not identify anything unique about defendants’ anticipated defenses that makes this
case different from other drug conspiracy cases, where co-conspirators are typically tried
together. See Zafiro v. United States, 506 U.S. 534, 538 (1993) (“Mutually antagonistic
defenses are not prejudicial per se.”).

Ms. Miller-West’s second argument also is not well-taken. This case involves only
five defendants. Two of those defendants are executives for Miami-Luken. The structure
of the conspiracy is not difficult to grasp. The average juror should be familiar with how
pharmacies operate and understand their basic relationship with pharmaceutical
distributors and physicians. Moreover, a properly instructed jury should be able to
consider the evidence as to each defendant and apply the law correctly.

CONCLUSION

For the reasons above, Ms. Miller-West has not shown a serious risk that a joint
trial would compromise a specific trial right or compromise the reliability of the jury’s
determination of guilt or innocence in this case. Accordingly, her Motion to Sever (Doc.
71) is DENIED.

IT IS SO ORDERED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

wo Mt SW. H ‘als

JUDGE MATTHEW W. McFARLAND
